Dowling, J.:
The property involved in this proceeding is lot 1, block 1055, section 4, on the land map of the borough of Manhattan, city of New York, being the premises known as 636-638 Tenth avenue in said borough. The amount of the overpayment for the taxes of 1920 thereon was $2,576.10, being the tax imposed on $93,000 improperly included in the assessed valuation of said property as improved and representing the value of machinery and a power plant included therein and which tax was remitted by a majority vote of the tax board on March 16, 1921. Otherwise the facts are identical with those in the similar proceeding brought in relation to lot 59 in the same block and section and decided herewdth. (People ex rel. Wessell, Nickel & Gross v. Craig, 199 App. Div. 845.)
For the reasons therein assigned, the order will be reversed, *852with ten dollars costs and disbursements, and the motion denied, with fifty dollars costs.
Clarke, P. J., Laughlin, Page and Merrell, JJ., concur.
Order reversed, with ten dollars costs and disbursements, and motion denied, with fifty dollars costs.